Parker, C. J.
The residence of the parties to this note, at the time it was executed, does not appear from the case,' nor does it seem to be material. Story's Confl. of Laws 265. The note was executed within the state of Massachusetts. No place is designated where it is to be paid, and it is therefore payable generally. There is nothing in the case, then, to take it out of the general rule, that the lex loci con-tractus must determine the construction to be given to it, and the obligation and duty it imposes. 6 N. H. Rep. 150, Douglass vs. Oldham, and cases cited; Dow vs. Rowell, Ante 49. “ To bring a contract within the general rule of the lex loci, it is not necessary that it should be payable exclusively in the place of its origin. If payable every where, then it is governed by the law of the place where it is made, for the plain reason that it cannot be said to have the law of any other place in contemplation to govern its validity, its obligation, or its interpretation.” Story’s Confl. of Laics 264, § 317. And the holder takes it as it, was originally made, and as it was in the place where it was made. Ditto 264, 284, 286.
It is admitted by the case, that, according to the laws of Massachusetts, the maker is entitled to three days’ grace. *524The demand, therefore, was made before the note was payable, and this action cannot be maintained.
A case still stronger than this, in support of the general principle, is found in the Reports of Vermont, where B., residing in New-Hampshire, sold to D., in Cambridge, where D. resided, a quantity of cattle, for which D. there gave his promissory note, payable in fifteen days. B. brought this note to Vermont, where E. signed it. It was held, that as the note was originally made in Massachusetts, and bore date there, E. executed it with reference to the law of that place, and that E. was entitled to three days’ grace upon it. 8 Vermont R. 325, Bryant vs. Edson.

Judgment for the defendant.